DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the undercut on the coupling connection piece, a two-way connection piece and a four-way connection piece must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egner-Walter et al (German publication 102007062304).
	The publication to Egner-Walter discloses the invention as is claimed (note English language machine translation).  Egner-Walter discloses a wiper blade (5, fig. 3) comprising a wiper bar (7, 8, 9) and a coupling element (6, fig. 5).  The coupling element comprises a flexible coupling connection piece (32, fig. 7, para. 22 of translation) for coupling a fluid channel (12, 13, 23, 26, 27).
	With respect to claim 2, the coupling element couples the fluid channel to the wiper bar (fig. 5) as at channels (12, 13).
	With respect to claim 3, the coupling connection piece is connected to the wiper bar (fig. 5).
	With respect to claim 4, the coupling element (6) is for securing a wiper arm (1, fig. 1) to the wiper blade.
	With respect to claim 5, the wiper bar has a wind deflector strip (11, figs. 3, 5) which carries the fluid channels (12, 13).

	With respect to claim 7, the coupling connection pieces act to guide fluid as claimed at least into the fluid channels (12, 13).
	With respect to claim 9, the coupling connection piece has ribbing (32.3, fig. 7).
	With respect to claim 10, the coupling connection piece (32) is deemed a two-way piece, at least as far as defined since fluid can flow at least two ways therethrough.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce (US patent 2,582,717).
	The publication to Pierce discloses the invention as is claimed.  Pierce discloses a wiper blade (fig. 2) comprising a wiper bar (72, 80) and a coupling element (58).  The coupling element comprises a flexible coupling connection piece in the form of a ball seat connection piece (62, fig. 2) for coupling a fluid channel (64, 76).
	With respect to claim 2, the coupling element couples at least the fluid channel (64) to the wiper bar fluid channel (76).
	With respect to claim 3, the coupling connection piece is connected to the wiper bar (fig. 2).
	With respect to claim 4, the coupling element (58) is for securing a wiper arm (48, fig. 2) to the wiper blade.
	With respect to claim 5, the wiper bar has a wind deflector strip (72) which carries the fluid channels (76).  Note the casing (72) is deemed a deflector strip to the extent claimed.  Air passing thereover will be deflected to some degree.
	With respect to claim 8, the coupling connection piece (62) is in the form of a ball seat connection piece (col. 1, lines 53+).

With respect to claim 10, the coupling connection piece (62) is deemed a two-way piece, at least as far as defined since fluid can flow at least two ways therethrough.
	With respect to claim 11, the ball seat connection piece (62) is deemed guided laterally by pins (66, 68) to the extent claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the publication to Bienert ‘374 which teaches the use of ball seat connectors (23) for coupling fluid lines (21, 24)together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
29 December 2021